Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to applicant’s amendment filed on June 10, 2021. Claims 1-30 are pending. Claims 1-14 and 16-29 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

AMENDMENT TO THE CLAIMS
            15.	(Cancelled)
30.	(Cancelled) 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Furbush et al. US Pat. Pub. No. US 2003/0009414 A1 ) teaches computer implemented methods and systems for processing directed orders for automated 
Even though, the prior art of record teaches methods and systems performing the above mentioned steps, the prior art of record fails to teach in any combination a method and a corresponding system for maintaining anonymity in an electronic directed cross transaction, the method comprising: in a network comprising a plurality of servers communicatively coupled via wired or wireless communications links, at least one of said servers comprising a posting market center system comprising a data structure defining an internal book that stores orders, bids, and offers associated with one or more external electronic markets, said posting market center system further comprising at least one other data structure defining a guarantee order book that is independent of the internal book, said guarantee order book pertaining to a designated market maker and configured to be populated with guarantee orders for one or more order sending firms that are permissioned to send directed orders to the designated market maker; receiving, by the posting market center system, a plurality of guarantee orders from a system associated with the designated market maker, at least one of the plurality of guarantee orders intended for a specific one of the one or more order sending firms, wherein an existence and source of the plurality of guarantee orders are maintained hidden from the specific one of the one or more order sending firms; responsive to receiving the directed order, automatically activating a plurality of routines, 
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-20 are deemed to be statutory.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Directed order Plan Riles Rivals”. Securities Industry News, Retrieved from https://dialog.proquest.com/professional/docview/1083777517?accountid=131444.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691